Me. Justice del Tobo
delivered the opinion of the court.
This is an action for damages. Summarizing, the complaint alleges that the plaintiff rented and lived in a room on the top floor of a house belonging to the defendant; that in' order to reach the courtyard the plaintiff had to descend a stairway which the owner" knew was in a very had condition; that on June 11, 1911, the plaintiff started to go down the said stairway and on stepping upon the first step it broke and the plaintiff fell to the ground, a distance, of about three meters; that as a consequence she was severely bruised and suffered physical pain, being unable to engage in productive labor and compelled to keep to her bed. The plaintiff laid the damages suffered by her at $2,000.
In his answer the defendant alleged that plaintiff’s action had prescribed and denied the essential allegations of the complaint which might prejudice his rights, alleging as new matter of defense that on April 5, 1911, the plaintiff was engaged in a heated dispute about some poultry and, irritated *24by tbe altercation, attempted to burry down tbe stairway in question, wbicb was wet on account of tbe rain, and slipped and fell. That tbe said stairway bad been repaired and was in good condition at tbe time of tbe accident.
Tbe trial was beld on April 28, 1913, and on May 15, 1913, tbe District Court of Mayagiiez rendered judgment in favor of tbe defendant witb costs, disbursements and attorney’s fees against the plaintiff. From that judgment tbe plaintiff took tbe present appeal.
In its statement of tbe case and opinion tbe trial court analyzed tbe evidence introduced by both sides and concluded by saying:
‘ ‘ The court has considered and compared the conflicting testimony of the witnesses for both parties on this point, namely, the cause of the plaintiff’s fall, and has reached the conclusion that it did not occur in the manner testified to by the plaintiff and her witnesses, but in the manner described by the witnesses for the defendant, Nicolás Guardiola and Maria Irizarry, • who testified that the plaintiff slipped as she rushed down the stairs, which were wet because it had rained that day, and fell to the courtyard, a distance of two or three varas.”
Tbe only question of law raised by tbe plaintiff in ber brief is that tbe judgment rendered is contrary to tbe' evidence introduced and is based qn arbitrary conclusions, tbe court having been influenced by passion, malice, and prejudice against tbe plaintiff.
We bave considered carefully tbe allegations and tbe evidence and tbe latter is entirely contradictory. Having analyzed tbe evidence, we find nothing to show that the trial court was actuated by passion, prejudice, or partiality in weighing tbe same. Tbe account of the accident given by the evidence of tbe defendant and accepted by tbe court seems to us to be much more logical than tbe version given by tbe plaintiff’s evidence.,
*25The appeal must be dismissed and the judgment appealed from affirmed.

Affirmed.

Chief Justice Hernández and Justices "Wolf, Aldrey and Hutchison concurred. • ■
A petition for an appeal to the Supreme Court of the United States haying been presented, it was denied on July .21,1914.